The language of the act of Congress is sufficiently comprehensive to include the baggage of a passenger. The intention is to relieve the owner of a ship or vessel from liability for loss of or damage to "any goods or merchandise whatsoever," "shipped, taken in or put on board," happening by means of fire, unless caused by design or neglect. Merchandise is usually spoken of as having been shipped, and baggage as having been put on board. The owner is not liable for baggage lost by the violence of the elements or the act of God, and the intention of Congress, as manifested by the act, is to extend the exemption and include loss by fire.
The judgment should be reversed.
All concur for reversal.
Judgment reversed and judgment ordered for the defendant, with costs. *Page 315